DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Applicant argues the Peters reference does use a unique identifier. However, Peters does teach storing data for a unique individual including their drink selection, and further Yamasaki already teaches ascertaining a unique identifier. Thus, Peters is introduced to teach storing new information relating to a certain individual and the drink selected into a database. This would be beneficial for the purposes of Yamasaki’s device which teaches recommending a beverage to an age group, such that if Yamasaki stored selections made by the an ascertain group having a specific unique identifier the device could provide increasingly better recommendations, since Yamasaki states in paragraph 6, the purpose of the invention includes recommending a product and the reason for recommendation can be effectively provided to users of all ages, and this provision can effectively encourage the users to select the recommended product. Further, data storage is considered a routine operation in the art as the advantages of collecting data is widely understood and appreciated for not only its monetary value to be sold to vendors i.e. alerting a certain drink manufacturer that they should focus their marketing on a certain age group/demographic etc., and further providing a better experience to the user of the device such that the best recommendations may be made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10-12, 14-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 2017/0337421 A1) as applied to claim 1, 7, and 16 above, and further in view of Peters et al. (US 2009/0070234 A1).
Re: Claim 1, Yamasaki discloses the claimed invention including a beverage dispenser for dispensing a number of different beverages to a consumer, comprising:
a graphical user interface (102) for the consumer to make a beverage selection (Figs. 1-2);
a nozzle (104) to dispense the beverage selection (Fig. 1); and
a consumer demographic identification system (106, 201) to determine one or more demographic characteristics of the consumer without individually identifying the consumer (Fig. 2, Para. 26, determines a demographic);
the characteristic recognition system comprises a facial recognition module in communication with a database (Para. 35-36, facial recognition in communication with a database for determination);
Yamasaki discloses the claimed invention including the one or more demographic characteristics of the consumer and beverage selected are entered (Para. 35, 36, age gathered) except for expressly stating both are stored in the database. However, this feature would be easily conceived from the disclosure of Yamasaki considering that the facial recognition device (106) enables the product dispenser (101), which is configured to access the database storing the information, to recognize the particular consumer for offering the product based on the one or more of the consumer’s facially recognized age, sex, and size (Para. 30,37-38, based on sensor detection, information is pulled from a stored location-based demographic determined). Further, Peters teaches an identification system (902), dispensing for identified consumer (904, 906, 908) and storing new information in a database as entered (914, 916, 918) (Peters: Fig. 9, Para. 90, 97, 98, new information stored into database for later use).
It would have been obvious to one having ordinary skill in the art at the time of the effective fling date to include storing new information into a database as taught by Peters, since Peters states in paragraph 100 that such a modification controller can allow an identified consumer to dispense a more desired customized product in the future.
Re: Claim 2, Yamasaki discloses the claimed invention including the consumer demographic identification system comprises a characteristic recognition system (301) (Para. 26, determines a person’s characteristic).
Re: Claim 3, Yamasaki discloses the claimed invention including the characteristic recognition system comprises one or more sensors (106) (Para. 106, camera).
Re: Claim 4, Yamasaki discloses the claimed invention including the one or more sensors comprise one or more cameras (Para. 106, camera).
Re: Claim 5, Yamasaki discloses the claimed invention including the one or more sensors comprise a camera except for a plurality thereof. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of cameras, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re: Claim 6, Yamasaki discloses the claimed invention including the one or more sensors comprise cameras, optical sensors, RADAR (Radio Detection and Ranging), LIDAR (Light Detection and Ranging), SONAR (Sound Navigation and Ranging), IR (Infrared), NIR (Near Infrared), or RF (Radiofrequency) (Para. 106, camera).
Re: Claim 7, Yamasaki discloses the claimed invention including the characteristic recognition system comprises a facial recognition module in communication with a database (Para. 35-36, facial recognition in communication with a database for determination).
Re: Claim 10, Yamasaki discloses the claimed invention including the characteristic recognition system comprises one or more facial recognition algorithms (Para. 30, 35-36, control program running facial diagnostics).
Re: Claim 11-12, Yamasaki discloses the claimed invention including the beverage dispenser comprises a processor (Para. 30, processor) except for a network connection in communication with a network. However, Peters discloses a network connection in communication with a network (104, 204) (Figs. 1-2) (Peters: Para. 39, dispenser connected to a network).
It would have been obvious to one having ordinary skill in the art at the time of the effective fling date to include communication with a network as taught by Peters, since Peters states in paragraph 40 that such a modification can be used to aid or facilitate recipes, formulations, methods of making products or beverages, provide operational data processing, perform data processing related to consumer interaction, and/or perform other data processing as may be required.
Re: Claim 14, Yamasaki discloses the claimed invention including the graphical user interface promotes a beverage selection based on the one or more demographic characteristics of the consumer.
Re: Claim 15, Yamasaki discloses the claimed invention including a method of operating a beverage dispenser providing a number of different beverages to a consumer, comprising:
sensing physical characteristics of the consumer (Para. 35, sensing);
matching those physical characteristics of the consumer with demographic characteristics (Para. 36, matching with demographic);
promoting a beverage selection to the consumer based upon the matched demographic characteristics (Para. 39, promoting certain beverage selections); and
providing a beverage to the consumer (Para. 21, beverage provided);
Yamasaki discloses the claimed invention including the one or more demographic characteristics of the consumer and beverage selected are entered except for expressly stating both are stored in the database. However, this feature would be easily conceived from the disclosure of Yamasaki considering that the facial recognition device (106) enables the product dispenser (101), which is configured to access the database storing the information, to recognize the particular consumer for offering the product based on the one or more of the consumer’s facially recognized age, sex, and size (Para. 30,37-38, based on sensor detection, information is pulled from a stored location-based demographic determined). Further, Peters teaches an identification system (902), dispensing for identified consumer (904, 906, 908) and storing new information in a database as entered (914, 916, 918) (Peters: Fig. 9, Para. 90, 97, 98, new information stored into database for later use).
It would have been obvious to one having ordinary skill in the art at the time of the effective fling date to include storing new information into a database as taught by Peters, since Peters states in paragraph 100 that such a modification controller can allow an identified consumer to dispense a more desired customized product in the future.
Re: Claim 16, Yamasaki discloses the claimed invention including a beverage dispenser for dispensing a number of different beverages, comprising:
a dispensing area (104) to dispense the beverage (Fig. 1); and
a consumer demographic identification system (304) to determine one or more demographic characteristics of a user (Fig. 2, Para. 26, determines a demographic).;
the consumer demographic identification system comprises one or more sensors (106) and a database (301,302) (Para. 30,37-38, based on sensor detection, information is pulled from a stored location-based demographic determined);
Yamasaki discloses a pour control system in communication with the consumer demographic identification system (304) to identify users and dispensing parameters (recommended drinks inherently each have their own dispensing parameters), and to generate a unique identifier (401, 402,403) allowing access to the beverage dispenser (303) (Para. 52, access allowed only for the identified user) except for specifying authorized users and parameters. However, Peters teaches a pour control system (900) in communication with the consumer identification system (902) to identify authorized users and authorized dispensing parameters (906) and to generate a unique identifier allowing access to the beverage dispenser (Peters: Fig. 9, Para. 91, 96, authorized users accessing authorized dispensing parameters unique to them).
It would have been obvious to one having ordinary skill in the art at the time of the effective fling date to include authorized users and dispense parameters as taught by Peters, since Peters states in paragraph 91 such a modification allows the user to access information unique to the individual for further customization of the drink and its dispensing parameters. 
Re: Claim 17, Yamasaki in view of Peters in the rejection of claims 11-12 above discloses the claimed invention including a crew access system in communication with the consumer demographic identification system to identify authorized crew members (Peters: Fig. 2, Para. 49-50, crew of members can access the system via the network from multiple locations).
Re: Claim 19-20, Yamasaki in view of Peters in the rejection of claims 11-12 above discloses the claimed invention including a consumer loyalty system in communication with the consumer demographic identification system to identify authorized users and loyalty data an authorized user such that the consumer loyalty system provides rewards at the dispenser based on the loyalty data of the authorized user (Peters: Para. 90, authorized users and loyalty program, loyalty programs inherently include rewards or benefits for repeat use). It would have been obvious to one having ordinary skill in the art at the time of the effective fling date to include a loyalty program as taught by Peters, since such a modification is long known in the art to promote repeat use/business of a product.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754